— Judgment of the Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered May 1, 1985, which convicted defendant Reginald Parker, after a jury trial, of assault in the first degree (Penal Law § 120.10 [1]), robbery in the first degree ([two counts] Penal Law § 160.15 [2], [4]), and criminal possession of a weapon in the second degree (Penal Law § 265.03), and sentenced defendant to an indeterminate prison term of from 4 to 12 years on each of *555the first degree robbery counts and an indeterminate term of imprisonment of from 3 to 9 years on each of the remaining counts, all to run concurrently, and which sentenced defendant to a term of 3 to 9 years for robbery in the second degree, unanimously modified, on the law, to the extent of vacating the sentence for robbery in the second degree, and except as so modified, affirmed.
As the jury did not convict defendant of robbery in the second degree, no sentence should have been imposed therefor. Accordingly, the sentence, which appears to have been the result of inadvertent error, must be vacated.
The other points raised on the appeal have been considered and found to be without merit. Concur — Murphy, P. J., Kupferman, Asch, Kassal and Wallach, JJ.